C. D. Ponce. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuaNto, el demandante y apelado ha solicitado la desestima-ción de este recurso por haber sido radicado el escrito de apelación en la corte de distrito fuera de término;
Por cuanto, de la certificación del Secretario de la Corte de Dis-trito de Ponce que se acompaña a la moción aparece que la sentencia en este caso se dictó el 3 de julio de 1942 y que en igual fecha se archivó con los autos copia de la notifiación que de la misma se hizo a las partes;
Por Cuanto, de dicha certificación también aparece que el escrito de apelación contra la sentencia fué radicado por la demandada ape-lante en dicha corte el día 6 de agosto de 1942, es decir, después de haber expirado los 30 días que señala la ley,
Por tanto, habiéndose establecido la apelación fuera de término, se declara con lugar la moción y se desestima el recurso.